Citation Nr: 1130525	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-15 393A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, variously claimed as a skin rash, body sores, and folliculitis/acneform, including as due to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 2001 to July 2005.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for a skin disorder.  

The Board notes that a March 2009 rating decision denied entitlement to service connection for a traumatic brain injury and a total rating based upon individual unemployability due to service connected disabilities (TDIU).  The Veteran submitted a timely NOD in October 2009 and a statement of the case (SOC) was issued in August 2010.  However, the claims file does not contain a timely substantive appeal as to these matters.  See 38 C.F.R. § 20.200 (2010) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   While an Appeal Certification Worksheet indicates that these issues are on appeal, there is nothing currently in the record before the Board to document that the Veteran perfected his appeal as to these claims.  

In a September 2008 rating decision, the RO granted service connection for degenerative spondyloarthritis and assigned an initial 10 percent evaluation.  The Veteran and his then representative were notified of the determination and of his right to appeal.  No appeal was received within one year of notification and that decision is final.  See 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).  In March 2010, the Veteran's current representative expressed disagreement with the September 2008 rating action and claimed that this was a timely notice of disagreement in accordance with "Mathews v. Principi".  In Matthews v. Principi 19 Vet.App. 23 (2005), it was found that if the presumption of regularity was rebutted, the burden shifted to the Secretary to show that regular mailing practices were followed in mailing any document in question.  In the present case, there has been no evidence submitted to rebut the presumption of regularity and no claim that the Veteran did not receive notice of the September 2008 rating decision.  The March 2010 document cannot be construed as a timely notice of disagreement under the circumstances, it is construed as a claim for an increased rating for degenerative spondyloarthritis and is referred to the RO for appropriate action.  

In a March 2009 written statement, the Veteran filed new claims for service connection for left scapular bursitis, a right knee disorder, a bilateral foot disorder (claimed as plantar fasciitis), and herpes simplex.  These matters are referred to the Agency of Original Jurisdiction for appropriate development and adjudication.

The issue of entitlement to service connection for a skin disorder, to include as secondary to service-connected PTSD, is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2006 rating decision denied the Veteran's claim for service connection for a skin disorder, finding no evidence of a chronic residual post service skin disorder related to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal.

2.  The evidence associated with the claims file since the April 2006 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder now claimed as folliculitis/acneform, including as due to service-connected PTSD disability.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied entitlement to service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002).


2.  The evidence presented since the April 2006 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for a skin disorder, now claimed as including as due to service-connected PTSD, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order.

II.  New and Material Evidence

An April 2006 rating decision denied the Veteran's claim for service connection for a skin disorder, finding that there was no evidence that the Veteran had a post service chronic residual skin disorder due to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.

In March 2008, it appears that the RO implicitly considered the claim for service connection for a skin disorder, now claimed as folliculitis/acneform, as reopened.  Still, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995).


A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in August 2007.  The evidence added to the record since the April 2006 rating decision includes VA and private medical records, statements, and examination reports, dated from 2007 to 2009, and written statements from the Veteran and others in support of his claim.

Amongst these newly added records is an October 2007 signed statement from M.C., Ph.d., a psychologist and the Veteran's father, to the effect that the Veteran had outbreaks of pimples and infected pustules in various locations of his body.

The VA outpatient records include September and November 2007 dermatology clinic entries that reflect the Veteran's treatment for pruritus, acneform dermatitis, and folliculitis, that a dermatologist thought was most likely stress-induced.

A February 2008 VA examination report includes the Veteran's subjective complaints of pruritus and a clinical diagnosis of folliculitis/acneform that was not related to his dry skin noted in service.

The evidence added to the record since the April 2006 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service chronic residual disability due to service, the recent VA medical records noting treatment for pruritus, acneform dermatitis, and folliculitis that were most likely stress-induced, and the February 2008 VA examiner's diagnosis of folliculitis/acneform, relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for a skin disorder, claimed as a skin rash, body sores, and folliculitis/acneform, including as due to service-connected PTSD, is reopened.

Adjudication of the claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the Veterans Claims Assistance Act of 2000 provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant' s claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As noted below, the Board is requesting additional development with respect to the underlying claim for service connection for a skin disorder claimed as a skin rash, body sores, and folliculitis/acneform, including as due to service-connected PTSD, and will issue a final decision once that development is complete, if the case is ultimately returned to the Board.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder, claimed as a skin rash, body sores, and folliculitis/acneform, including as due to service-connected PTSD, is reopened.


REMAND

The Veteran seeks service connection for a skin disorder, including as due to his service-connected PTSD.  His PTSD disability has been evaluated as 100 percent disabling since March 2010.  The Veteran claims that his skin disorder is in continuous flux due to his stress level.  The Board observes that service records indicate that the Veteran worked as a medic and, in a July 2008 private vocational rehabilitation report, it was noted that the Veteran said that he worked in a Special Forces unit as a medic.  However, there is no evidence that he has the specialized medical expertise needed to render a professional opinion as to the etiology of the disability that is the subject of this appeal.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); cf. Goss v. Brown, 9 Vet. App. 109, 113 (1996).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  To establish service connection for a disability on a secondary basis, there must be evidence sufficent to show that a current disability exists and that the current disability was either caused by or aggravated by a service- connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (2006).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disorder, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) (2010).

In support of his claim, the Veteran points to his VA outpatient records, including the September and November 2007 dermatology clinic notes, reflecting treatment for pruritus, acneform dermatitis, and folliculitis that a dermatologist thought were most likely stress-induced.  

The February 2008 VA examiner diagnosed folliculitis/acneform that was less likely than not related to the Veteran's dry skin shown in service treatment records.  However, the examiner who conducted the February 2008 VA skin diseases examination did not address the matter of whether the Veteran's service-connected PTSD disability may have aggravated his skin disorder.  As noted above, when aggravation of a veteran's non-service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected for that degree of aggravation.  See Allen v. Brown, 7 Vet. App. at 446; see also 38 C.F.R. § 3.310.  Therefore, the Board finds that an additional VA examination and medical opinion are necessary for the purpose of determining the etiology of the Veteran's skin disorder. 

Finally, recent medical records from the VA medical center (VAMC) in West Palm Beach, Florida, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in West Palm Beach and Oakland Park VA Outpatient Clinic, for the period from March 2008 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. The claims folder should be returned to the February 2008 examiner who conducted the "Skin Diseases" examination for review and clarification.  If that examiner is unavailable, the claims folder should be referred to another examiner to render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed skin disorder was caused or aggravated by the Veteran's service-connected PTSD.).

a. The examiner should review the evidence accumulated in the claims folder since February 2008 evaluation, and determine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected PTSD caused or aggravated his folliculitis/acneform beyond the natural progression of the disease.  If PTSD has caused a permanent increase in the severity of any skin disability, the examiner should identify the baseline level of disability (prior to aggravation).  The degree of folliculitis/acneform that would not be present but for the service-connected PTSD disability should be identified (that is, the permanent, measurable increase in the severity of the skin disorder attributable to the service-connected PTSD disability).

b. A complete rationale should be provided for all opinions rendered.  In rendering an opinion, the examiner is particularly requested to address the assessment rendered by a VA clinic dermatologist in November 2007, diagnosing acneform dermatitis/folliculitis that was most likely stress-induced.

3. Upon completion of the above-requested development, the RO/AMC should readjudicate the Veteran's claim for service connection for a skin disorder including as due to his service-connected PTSD disability.  All applicable laws and regulations should be considered.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


